
	
		I
		112th CONGRESS
		1st Session
		H. R. 2566
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Markey (for
			 himself and Mr. Holt) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to direct
		  the Secretary of the Interior to establish and collect fees for inspections of
		  Outer Continental Shelf facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Free Inspections for Oil Companies
			 Act.
		2.OCS facility
			 inspection feesSection 22 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at
			 the end of the section the following:
			
				(g)Inspection
				Fees
					(1)EstablishmentThe
				Secretary of the Interior shall establish, by rule, and collect from the
				operators of facilities subject to inspection under subsection (c)
				non-refundable fees for such inspections—
						(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
						(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
						(2)Ocean energy
				enforcement fundThere is established in the Treasury a fund, to
				be known as the Ocean Energy Enforcement Fund (referred to in
				this subsection as the Fund), into which shall be deposited
				amounts collected as fees under paragraph (1) and which shall be available as
				provided under paragraph (3).
					(3)Availability of
				feesNotwithstanding section 3302 of title 31, United States
				Code, all amounts collected by the Secretary under this section—
						(A)shall be credited
				as offsetting collections;
						(B)shall be available
				for expenditure only for purposes of carrying out inspections of outer
				Continental Shelf facilities (including mobile offshore drilling units) and the
				administration of the inspection program under this section;
						(C)shall be available
				only to the extent provided for in advance in an appropriations Act; and
						(D)shall remain
				available until expended.
						(4)Annual
				reports
						(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2011, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
						(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
							(i)A
				statement of the amounts deposited into the Fund.
							(ii)A
				description of the expenditures made from the Fund for the fiscal year,
				including the purpose of the expenditures.
							(iii)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
							(iv)A
				statement of the balance remaining in the Fund at the end of the fiscal
				year.
							.
		
